Citation Nr: 1235557	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as posttraumatic stress disorder (PTSD), anxiety, depression, sleep difficulty, night spasms, and memory and attention problems.

2.  Entitlement to service connection for sleep apnea, including as due to PTSD.

3.  Entitlement to service connection for a disability manifested by fatigue, including as a qualifying chronic disability under 38 C.F.R. § 3.317 (2011). 

4.  Entitlement to a rating in excess of 20 percent for mechanical mid-low back strain (back disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of the United States/Nebraska Army National Guard from January 2002 to January 2008, with verified active duty from June 24 to October 18, 2002, and from August 9, 2004 to October 21, 2005, that included service in Iraq/Kuwait from September 27, 2004 to September 25, 2005.  He also had periods of active and inactive duty for training (ADUTRA and INADUTRA), including ADUTRA from December 30, 2002 to January 13, 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The October 2009 rating decision denied service connection for a mental disorder including anxiety, depression, sleep difficulty, night spasms, and memory and attention problems, and fatigue including as due to an undiagnosed illness, declined to reopen a previously denied claim for service connection for PTSD and increased the disability rating for the Veteran's service-connected mechanical mid-low back strain from 10 to 20 percent.  The March 2010 rating decision denied service connection for sleep apnea.  The Veteran perfected an appeal of the RO's determinations.

As to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board observes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  While, in an unappealed May 2007 rating decision, the RO denied service connection for PTSD, and in December 2007 and April 2008 rating decisions, the RO declined to reopen his claim, in his December 2009 written statement, the Veteran said that he suffered from a mental disorder/PTSD with nightmares. 

Thus, in light of Brokowski, Robinson, and Clemons, and to afford the Veteran the all due process and fairness, the Board has recharacterized the Veteran's psychiatric disorder claim as indicated on the title page, and will consider it on a de novo basis. 


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that an acquired psychiatric disorder, to include PTSD, anxiety, depression, memory and attention problems, and sleep difficulty, had its onset in service and is not otherwise related to active service

2.  Fatigue has been attributed to the known clinical diagnosis of sleep apnea that was not manifested during active duty service and is not otherwise related to any period of service including a service-connected disabiity. 

3.  The Veteran's service-connected back disability is not manifested by favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or neurological manifestations that are separately compensable. 

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, variously claimed as PTSD, anxiety, depression, sleep difficulty, night spasms, and memory and attention problems, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011). 

2.  Sleep apnea was not incurred in or aggravated by active military service and is not proximately due to service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 

3.  A disability, including qualifying chronic fatigue disability from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 5107; 38 C.F.R. §§ 3.303, 3.317 (2011).

4.  The schedular criteria for a rating in excess of 20 percent for mechanical mid-low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August and September 2009 and February 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA medical records have been associated with the claims file, to the extent available.  Notably, service treatment records dated from 2001 to 2006 were obtained.  In September 2010, the RO made a specific request to the Defense Personnel Records Information Retrieval System (DPRIS) for the Veteran's service treatment records dated after January 21, 2006 and was advised to resubmit the request.  A November 2010 electronic message reflects that additional records (dated from 2001 to 2005) were added to the Veteran's claims file.  

As well in January and February 2011 written statements, the Veteran's attorney said that the Veteran saw a VA psychologist at the VA medical center (VAMC) in Lincoln, Nebraska, in 2008, and from February to May 2009, respectively, and requested that those records be obtained.  A December 2008 VAMC mental health clinic psychological evaluation, and outpatient records dated from February to May 2009, were obtained and are included in the Veteran's claims file.  All identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the Veteran's claims.

The Veteran was also afforded VA examinations in September 2009 and October 2010 in conjunction with his claims and the examination reports are of record.  The September 2009 and October 2010 examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds the duties to notify and assist have been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 


To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To warrant service connection for a psychiatric disorder, sleep apnea, and fatigue, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed disorder during a period of ADUTRA.  Service records demonstrate that the Veteran had verified active duty or ADUTRA in the Army National Guard from June 24 to October 18, 2002, from December 30, 2002 to January 13, 2003, and from August 9, 2004 to October 21, 2005.  Presumptive entitlement does not apply to ADUTRA or INADUTRA.  
 
In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric and respiratory disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

1.  An Acquired Psychiatric Disorder, Variously Claimed as PTSD, Anxiety, Depression, Sleep Difficulty, Night Spasms, and Memory and Attention Problems

The Veteran asserts that he has a psychiatric disorder that was incurred during active military service.  In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's claimed psychiatric disorder, variously diagnosed as an impulse control disorder and an adjustment disorder with anxious mood, was incurred in or otherwise the result of his active military service. 

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  During the course of his appeal, the Veteran reported stressors associated with his service in Iraq including that he was exposed incendiary explosive devices (IEDs).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with his service in Iraq and Kuwait including exposure to IEDs.  Service records indicate he received the Army Commendation Medal (ARCOM) as a motor vehicle operator in support of Operation Iraqi Freedom, the Army Achievement Medal, Army Good Conduct Medal, National Defense Service Medal, Iraq Campaign Medal, and the Global War on Terrorism Service Medal.  In his August 2009 claim, he attributed his current mental disorder to his experience "in combat overseas".  

According to the Recommendation for Award associated with the Veteran's ARCOM, he traveled over 20,000 miles of "Iraq's most dangerous main supply route...and alternate supple routes...during Operation Iraqi Freedom".  In its January 2008 request for a VA examination, the RO noted the Veteran's claimed stressor of IED explosions, that he received the ARCOM for operation of motor vehicles and as a truck commander for missions in Iraq on dangerous routes, and said that his stressor was conceded.  Thus, at least one of the Veteran's claimed stressors could be corroborated.  The Board finds that the Veteran's report of exposure to stressful situations is consistent with the circumstances of his service.  The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder, that was incurred during active service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the periods of active duty and active duty for training.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.

On a Report of Medical History, completed when the Veteran was examined for enlistment into the Army National Guard in December 2001, he checked yes to having been evaluated or treated for a mental condition and noted that, at age 14, he received counseling for his parents' divorce.  When examined at that time, the examiner indicated that the Veteran's counseling records were needed.  In a later-dated entry, it was noted that review of a December 21, 2001 counseling summary showed that the Veteran had 19 sessions following the divorce of his parents and moving to a new area.  A psychiatric evaluation for current status was to be obtained.  

A December 2001 psychiatric evaluation reflects a review of the Veteran's counseling record after his parents' divorce when he was 14 years old.  He had an adjustment disorder that had currently resolved.  It was noted that the Veteran's current level of social and economic functioning was normal for age 17 1/2 and his current level of maturity was described as age-appropriate.  There were no abnormal findings on mental status exam and no current Axis I, II, or III, psychiatric diagnoses present.  The examiner said that the Veteran should be able to adapt and adjust to a rigid, structured, and stressful military environment in the Army National Guard.  A psychiatric abnormality was not noted and the Veteran was found qualified for enlistment.  He was presumed sound at enlistment into the Army National Guard.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

On September 2005 and January 2006 Post-Deployment Health Reassessments, the Veteran denied having sleep difficulty, memory problems, or increased irritability.

Post service, according to a March 2008 VA examination report, the Veteran gave a history of receiving counseling to deal with his parents' divorce.  He said his mother was concerned that, after he returned from his deployment, he got lost in computer games.  The Veteran saw a church counselor during the summer of 2006, after he returned from deployment.  He had no current treatment for a mental disorder.  The VA examiner said that the Veteran exhibited a diagnosis of impulse control disorder, not otherwise specified (NOS).  The Veteran exhibited an addiction to video gaming that pre-dated active duty military service.  His occupational and social history, by his report, was impaired prior to service.  He exhibited a detached, aloof, and indifferent style of life with a lot of fantasy.  According to the VA examiner, the severity of the Veteran's impulse control disorder, NOS, was moderate and was ongoing since adolescence; and it was "not permanently aggravated by [the Veteran's] military service".  

Objectively, the Veteran's affect was full, his mood was good, and he was oriented.  There were no delusions or hallucinations.  The Veteran's memory was normal.  He described his accident in service when an IED when off, hit a truck, and killed a person.  His PTSD symtoms included hypervigilance and exaggerated startle response.  The Veteran did not have nightmares.  He said that he had dreams of driving in Iraq and felt unsure of what will happen.  The VA examiner said this did not meet the DSM-IV criteria for bad dreams or nightmares.  The Veteran also had thoughts about an insurgent that he referred to as "blue eyes" that did not meet the criteria for intrusive thoughts or memories as when he thought this, made the Veteran "happy he died".  The VA examiner said that the Veteran did not meet the B criteria.  He was easily startled by loud noises and by his subjective report, met the D criteria.  

The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD.  The Axis I diagnosis was Impulse Control Disorder.  The VA examiner reported that the Veteran exhibited a pre-military addiction to video gaming or a pathological addiction to video gaming. There was no official diagnosis thus far in DSM-IV or DSM-TR about addiction to video games.  However, the focus of addiction to computer gaming was currently being studied and escapism and dysfunction associated with such overuse or addiction leading to social and occupational functioning.  The VA examiner stated that the Veteran's avoidant and schizoid personality tendencies were the precursor to his avoidance of reality through escape into the use of video games.  In the VA examiner's opinion, the "Impulse Control Disorder NOS was not aggravated by military service and pre-existed military service.  This is a natural progression of the level of Impulse Control Disorder that he had before, during and post militarily." 

VA outpatient records, dated in December 2008, indicate that the Veteran was referred for psychological testing due to complaints of memory loss.  He was cooperative and put forth good effort during the tests.  The formal test results showed no indication of intellectual deficits.  A close examination of the results revealed that the Veteran appeared to have problems with attention and/or concentration that interfered with his memory.  Further testing was advised to explore possible emotional factors that could be causing the difficulties with attention/concentration.  There was no diagnosis at Axis I.

A January 2009 private medical record reveals that the Veteran was apparently evaluated by VA who said he did not have PTSD.

A March 6, 2009 VA outpatient psychological evaluation record shows that the Veteran underwent further testing.  Results were consistent with his report of traumatic memories and his "memory" problems that appeared to be symtoms of problems with attention most likely related to anxiety from traumatic experiences.  He also had some obsessive-compulsive symtoms thought related to his anxiety.  Counseling was advised.  

March to May 2009 VA mental health records show that the Veteran received outpatient psychotherapy for an adjustment disorder with an anxious mood.  An April 6, 2009 record indicates that a PTSD screening test was positive.  According to an Addendum to this record, the Veteran said that he was "told he does not have PTSD but [has an] adjustment disorder".  He thought that he "does have PTSD" and said "he has noted recurrent nightmares".  His wife recently said he shook during the night.  It was noted that screens for PTSD, depression, and problem drinking were positive.

In September 2009, the Veteran underwent VA examination for mental disorders.  According to the examination report, the Veteran reported no significant pre-service events, other than his parents' divorce.  He received outpatient psychotherapy at the VAMC but said he no longer saw the psychologist.  Anti-anxiety medication was prescribed but it made him restless and fatigued so he did not take it.  He said the VAMC psychologist tested him for memory issues, his memory was actually above average, and the psychologist thought the memory problem was due to interference.  

Upon clinical evaluation, the Axis I diagnosis was adjustment disorder with anxious and depressed mood, chronic.  In the VA examiner's opinion, it was less likely as not that the Veteran's mental condition to include anxiety, depression, difficulty sleeping, night spasms, and memory/attention problems, was caused by or a result of the military service.  The VA examiner explained that the Veteran, in his report of his history of behaviors during high school and growing up, indicated that he was socially withdrawn, not active in many activities, and appeared to have a lack of motivation, academically and socially.  His current description appeared consistent with his past history, and appeared to be more a life long history of personality rather than a result of any incident, or any military event.  The memory issue was addressed by the VAMC psychologist, and did not appear to meet the requirements for any DSM-IV cognitive disorder.  The VA examiner also said that the Veteran's sleep issues with subsequent fatigue appeared to be part of the anxiety and personality issues and did not appear to rise to the level of a DSM-IV diagnosis.

After review of the probative evidence of record, the Board initially notes that the March 2008 VA examiner stated that the Veteran exhibited a pre-military impulse control disorder, NOS, or, in other words, a pathological addiction to video gaming.  According to the VA examiner, the Veteran's impulse control disorder, NOS, pre-existed military service.  However, as discussed above, a psychiatric abnormality was not noted on the Veteran's examination at enlistment into the Army National Guard and he was presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The Veteran does not exhibit PTSD.  The Board notes that in the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim.  See 38 C.F.R. § 3.304; Brammer v. Derwinski, 3 Vet. App. at, 225.  In the absence of any competent evidence of a PTSD disability, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection is not warranted for PTSD.

The Veteran has also contended that service connection should be granted for a psychiatric disorder other than PTSD.  The evidence shows that the Veteran currently has an adjustment disorder with anxious and depressed mood.  He did not exhibit a psychiatric disability in service and no medical provider has related current psychiatric disability to service.  The record reflects that a psychiatric abnormality was not reported on his January 2006 Post-Deployment Reassessment and the first post service evidence of record of an anxiety disorder is from 2009, more than 3 years after the Veteran's Persian Gulf War service.  

Moreover, in September 2009, a VA examiner opined that it was less likely as not that the Veteran's mental condition, including anxiety, depression, sleep difficulty, night spasms, and memory/attention problems, was caused by or a result of the military service.  The examiner provided a clear rationale to support his opinion.  There is no objective evidence to contradict the VA examiner's opinion.  In short, no medical opinion or other medical evidence relating the Veteran's adjustment disorder with anxious and depressed mood to service or any incident of service has been presented.

The Board has considered the Veteran's contention that a relationship exists between his claimed acquired psychiatric disorder and his period of military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. at 303, the Court, emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran is competent to attest to his symptomatology related to his anxiety and depression.  However, to the extent he is claiming that psychiatric symptoms had their onset in service, he is not credible.  The March 2008 VA examination report notes that social and occupational functioning was affected prior to service and not aggravated therein.  Anxiety and depression were not noted in any of his service treatment records, including his period of service in the Persian Gulf and, despite his contentions that he had experienced anxiety and depression since such service, the first post service medical record of any complaint of anxiety was in 2009, nearly 3 years after the Veteran's return from Persian Gulf service.  The Veteran is not competent to provide an opinion that underlying psychiatric disability exhibited by anxiety and depression is due to service, to include his service in the Persian Gulf, as he does not have the requisite medical expertise.  

In sum, the Board is left with no documented complaints or findings of a psychiatric disorder in service, no documented subjective complaints of a psychiatric disorder until approximately 3 years after the Veteran's Persian Gulf service, no documented objective findings of anxiety until approximately 3 years after his service in the Persian Gulf, and VA medical opinions to the effect that he does not have PTSD, but had Impulse Control Disorder that was not aggravated by active service, and that it was less likely as not that his claimed mental condition to include anxiety, 

depression, difficulty sleeping, night spasms, and memory/attention problems, was caused by or a result of military service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim for service connection for an acquired psychiatric disorder. 

2.  Fatigue and Sleep Apnea Including as Due to PTSD

In his August 2009 written statement, the Veteran reported initially seeking treatment for fatigue in January 2009.  He said clinicians advised a sleep study that he was unable to undergo at that time.  The Veteran said he saw a VAMC psychologist about his memory loss and fatigue issues and that psychological test results showed high anxiety that could affect his memory and sleep.  He asserts that he has sleep apnea that was incurred during active service.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, sleep problems.  On the January 2006 Post-Deployment Health Reassessment, the Veteran did not report having sleep problems and, on a February 2006 Post-Deployment Reassessment Health Care Provider Form, he denied having nightmares.

Post service, private medical records include a January 2009 neurology evaluation that shows that the Veteran was seen regarding his excessive sleepiness and possibly associated memory decline.  He reported being "tired a lot "and said that when in Iraq and Kuwait, three or four years earlier, he was the only one who slept despite the rough terrain and dangerous conditions.  The impression was excessive daytime sleepiness.  A sleep evaluation was advised.

In February 2009, the Veteran was evaluated in a private sleep center for complaints of excessive daytime hyper somnolence as well as memory loss issues that started two or three years ago and were worsening.  A neurologist advised a sleep study.  The impression was excessive daytime hyper somnolence and memory loss for which a sleep study was advised.

During the September 2009 VA mental disorders examination, the Veteran complained of sleep difficulty that included sleeping all night but being exhausted during the day and staying up at night worrying that also rendered him exhausted during the day.  The VA examiner said that the Veteran's sleep issues with subsequent fatigue appeared to be part of the anxiety and personality issues and did not appear to rise to the level of a DSM-IV diagnosis.

A September 2009 VA Persian Gulf War examination report notes that the Veteran had intermittent fatigue.  He and the VA examiner talked at great length about it.  The VA examiner said that the Veteran's fatigue appeared to be due to interrupted sleep throughout the night due to mental health issues.  They agreed that there did not appear to be any specific unknown cause of his fatigue, as it appeared to be due to mental health issues that kept him up at night, and caused him to be tired during the day.  The VA examiner said this would not be an undiagnosable illness or complaint, as it appeared he had interrupted fragmented sleep due to insomnia secondary to mental health issues.  There did not appear to be any stand-alone fatigue complaint unrelated to the mental health issues.  Obstructive sleep apnea was also discussed but the VA examiner said that the Veteran did not exhibit any specific symtoms typical of sleep apnea.  Testing was offered but they agreed that the likelihood of the Veteran having sleep apnea was unlikely.  The Persian Gulf War examination was cancelled.  

In October 2010, the Veteran was re-evaluated by the recent VA examiner.  The Veteran continued to complain of moderate fatigue but did not mention essentially any symtoms specifically secondary to obstructive sleep apnea.  However, the Veteran agreed to testing to determine if he had obstructive sleep apnea.  Results of the October 2010 sleep study revealed that the Veteran had mild obstructive sleep apnea.  In a later-dated note, the VA examiner said that the Veteran had mild obstructive sleep apnea that contributed to his fatigue that was a known clinical diagnosis and not related to any Gulf war/specific exposure issue.

Sleep Apnea, Including as Due to PTSD

The Veteran has contended that service connection should be granted for sleep apnea including as due to PTSD.  However, although the evidence shows that sleep apnea has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including a service-connected disability.  In short, no medical opinion or other medical evidence relating the Veteran's sleep apnea to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. §§ 3.303, 3.310, Allen, supra; see also, Wallin, Reiber, supra. 

On the other hand, the record reflects that the Veteran did not report having sleep problems on his January 2006 Post-Deployment Health Reassessment form and the first post-service evidence of record of sleep apnea is from 2010, over 4 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

More significantly, in fact, the only probative opinion of record is that of the October 2010 VA physician who also examined the Veteran in September 2009, and opined that the Veteran's sleep apnea was not related to any Gulf War/specific exposure issue.  There is no competent medical evidence to contradict this opinion. 

The record also contains medical literature including a journal article entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea", Psychomatics, Vol. 39, no. 2, March-April 1998, 168-171, and an article from the Internet submitted by the Veteran in support of his claim, that generally describe the association between sleep apnea and PTSD.  The articles indicate that sleep complaints were an essential component of the symtoms that made up PTSD.  

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation of sleep apnea.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his sleep apnea.  See Wallin v. West, 11 Vet. App. at 514 (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the journal and Internet articles submitted by the Veteran were not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of his claim.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's sleep apnea is not at least as likely as not related to active service, including PTSD.  Here, the only probative medical opinion of record is against the Veteran's claim. Therefore, while the Board has considered the journal and Internet information, it is not sufficient to outweigh October 2010 VA medical report and other probative medical evidence of record. 

To the extent the Veteran is claiming sleep problems since service, he is competent to do so, but his claim is not reliable.  In his post deployment health assessments he denied sleep difficulty.  On the January 2009 neurology examination report, he claimed he was the only one in his unit that slept well in Iraq and Kuwait.  Finally, as service connection for PTSD is not in effect, the Veteran's claim for service connection for sleep apnea as due to PTSD fails.  See 38 C.F.R. § 3.310.

In sum, the probative evidence of record is against the Veteran's claim for service connection for sleep apnea including as due to PTSD.

A Disability Manifested by Fatigue, Including as a Qualifying Chronic Disability Under 38 C.F.R. § 3.317 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834-36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  As noted, the Veteran's military records document that he served in Southwest Asia during the Persian Gulf War. 

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Inasmuch as the Veteran's service records show that he served in Southwest Asia from 2004 to 2005, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.

The question remains, however, as to whether the record supports a finding that his claimed disorder is a manifestation of an undiagnosed illness or other qualifying chronic disability associated with his Persian Gulf War service.

In order to establish service connection for his claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history, physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  While acknowledging the Veteran's complaints of fatigue since serving in the Gulf War, as discussed above, such symptom has been attributed to obstructive sleep apnea (see October 2010 VA examination report) and thus service connection for fatigue due to an undiagnosed condition is not warranted. 

The Board has also considered the Veteran's claim of entitlement to service connection for fatigue under a direct theory of entitlement.  However, as discussed in detail above, service connection is not warranted for sleep apnea.

Here, there is no objective medical evidence reflecting complaints of fatigue prior to 2009; however, if the Board were to accept the Veteran's subjective complaints that his fatigue began in or about 2 or 3 years earlier, this still constitutes a 1 to 2 year period after his separation from active service in the Persian Gulf.  The Board finds an absence of any subjective complaints of fatigue for 2 or 3 years after separation from his Persian Gulf service or of persistent symptoms of fatigue between service-discharge and 2009, and an absence of any objective evidence of fatigue for over 3 years after discharge from his Persian Gulf service.  The lack of any evidence of continuing fatigue for several years between his period of active duty from August 2004 to October 2005, and the initial findings and complaints of fatigue weighs against the claim.  See Maxson v. Gober, 230 F.3d at 1330. 

The Board has considered the Veteran's contention that a relationship exists between his fatigue and his period of service in the Persian Gulf.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. at 368- 69.  See Barr v. Nicholson, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(2).

In this capacity, the Board finds that while the Veteran is competent to attest to his symptomatology related to his fatigue, he is not competent to provide an opinion that his fatigue is due to service, to include his service in the Persian Gulf, as he does not have the requisite medical expertise.  Fatigue was not noted during his period of service in the Persian Gulf and despite his contentions that he had experienced fatigue since such service, he told a private examiner that such fatigue had begun approximately 2 to 3 years prior, not right after his Persian Gulf service.  The Board finds the Veteran's statements offered to a medical examiner for purposes of receiving medical treatment to be more credible, than statements offered later in support of his claim for compensation.  The Veteran's contentions are outweighed by the subjective complaints documented in post-service treatment records that his fatigue began approximately 2 to 3 years after separation from his Gulf War service and a medical opinion that his fatigue is likely due to obstructive sleep apnea. 

The negative clinical and documentary evidence post service for approximately four years after his Gulf War service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. at 496. 

In sum, the Board is left with no documented complaints or findings of fatigue in service, no documented subjective complaints of fatigue until approximately 3 years after his Persian Gulf service, no documented objective findings of fatigue until approximately 3 years after his service in the Persian Gulf, and a VA medical opinion to the effect that his fatigue is due to a obstructive sleep apnea that was also not shown in service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim for service connection for fatigue. 

All Claimed Disorders

Here, the Veteran has presented no medical evidence supporting his lay contention that his current psychiatric disorder, sleep apnea, and fatigue, are etiologically related to his active military service.  Indeed, there is no indication that these disabilities were clinically raised, let alone treated or diagnosed, for several years following his separation from service.  See Maxson v. Gober, 230 F.3d 1330, at 1333. 

While the Veteran maintains that he has a current psychiatric disorder, sleep apnea, and fatigue, related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dry skin on his hands, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, he has not done this.  In his initial claim for pertinent disability; he did not indicate that they had their onset in service or that they had been symptomatic since active duty.  A clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for an acquired psychiatric disorder, sleep apnea, and fatigue, including as due to an undiagnosed illness, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of 

the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating for Back Disability

The Veteran contends that a rating in excess of 20 percent is warranted for his service-connected back disability.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 20 percent is not warranted at any time since he filed his claim for an increased rating.

The present appeal involves the Veteran's claim that the severity of his service-connected back disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599a)(2).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a, that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 20 percent.  However, there is no medical evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

By way of history, the record reflects that, in a November 2006 rating decision, the RO granted service connection for mechanical mid-low back strain and assigned an initial 10 percent rating under Diagnostic Code 5237.  In August 2009, the RO received the Veteran's current claim for an increased rating.  The October 2009 rating decision assigned a 20 percent rating for the Veteran's back disability and he appealed that determination.

In his August 2009 claim, the Veteran said his back pain worsened.  He said that, in April 2009, he was seen in the VA outpatient clinic for relief of lower back pain and told he had scoliosis.  He stated that he currently took more ibuprofen that in the past.

VA outpatient records, dated from 2008 to 2010, show that on April 6, 2009, the Veteran was seen at the VAMC in Lincoln, and underwent a physical examination.  He complained of low to mid-back pain that bothered him two to three times per week and denied any radiation down his buttocks or legs.  The Veteran said his back hurt when sitting and driving.  He said he drove to Las Vegas and the pain caused him to vomit.  He reported that he previously saw a private chiropractor when he lived in another city.  Upon clinical evaluation, the assessment included low back pain for which a referral to physical therapy was made and the Veteran was advised to take Ibuprofen 800 milligrans several times a day as needed for low back pain.  

In May 2009, the Veteran was evaluated in the VAMC Physical Therapy clinic.  When initially seen, he complained of upper back pain that started four years earlier.  Thoracic scoliosis with convexity to the left was noted and his left shoulder was higher than his right.  Lumbar range of motion was within full limits in all planes.  The assessment was upper back strain, postural syndrome, and scoliosis.  A May 28, 2009 record entry indicates that the Veteran canceled his appointment and reported that he was doing better and would be out of town for a few weeks.  He said he would contact his physician when he returned if he needed further attention.

In September 2009, the Veteran underwent VA examination of his spine.  According to the examination report, the Veteran complained of pain, stiffness, and weakness every other day in his mid and lower back that was helped by medication (Ibuprofen, 800 mg. daily).  Flare ups occurred with any type of activity and lasted a few days.  The VA examiner said that functional impairment occurred because the Veteran avoided some activities.  The Veteran used no devices and had no falls.  He denied radiculopathy or distribution of symtoms.  He also denied shooting pains.  Occasionally, the Veteran took an ice pack to work with him.  He did not miss work, but avoided some activities.  There were no episodes of bed rest prescribed by a physician.

Objectively, the Veteran's gait and posture were normal and there were no abnormal spinal curvatures and no cervical spine or thoracolumbar spine ankylosis.  Lasegue's sign was not positive.  The Veteran's discomfort was located over the mid to lower thoracic and upper lumbar spines.  No obvious or specific scoliosis or kyphosis was noted.  Deep tendon reflexes were intact, ankle jerks were present, and pulses and sensation were intact in both lower extremities.  Straight leg raising test was negative.  Range of motion of the Veteran's lumbar spine was forward flexion to 60 degrees; posterior extension to 25 degrees; with lateral flexion and rotation to 25 and 30 degrees, respectively.  As to DeLuca examination, the VA examiner reported three additional forward flexion exercises to 35 degrees each time with mild to moderate pain, moderate weakness and fatigue, but no incoordination.  Major functional impact was pain with repetitive use.  The VA examiner was unable to determine additional limitations following repetitive use during flare-ups as this would be speculation, but the Veteran did have additional limitations following repetitive use on current examination.  Painful motion was noted with no radiculopathy or distribution symtoms.  The VA examiner commented that the Veteran had no difficulty walking and used no devices.

Additionally, the VA examiner said that the Veteran worked part time in a development center for youth and lost no time in the past twelve months due to his back disability.  It was also noted that he avoided strenuous activities.  The diagnosis was mechanical mid-low back strain with no significant effects on usual occupation.  The VA examiner said that the Veteran's back disability had a moderate effect on his ability to exercise and participate in sports, a mild effect on his ability to participate in recreational activities, and no effect on his ability to do chores, shop, travel or complete his activities of daily living.

Later in September 2009, the Veteran underwent VA orthopedic examination regarding his claim for service connection for scoliosis as due to mechanical low back strain.  It was noted that a physical therapist told the Veteran he had scoliosis that he thought was a new diagnosis and requested evaluation.  The examiner commented that the Veteran's mechanical low back symtoms have maintained since the time of his previous examination.  The Veteran denied any radiation of symtoms including radiculopathic symtoms in the extremities.  He complained of pain with soreness and stiffness in the mid-thoracic area of his back along the paraspinal musculature.  The Veteran was tender to palpation along the paraspinal musculature.  It was noted that results of x-rays taken in 2006 did not demonstrate significant scoliosis findings.  The assessment was mechanical low back pain.

The October 2009 RO rating decision denied service connection for scoliosis and the Veteran did not appeal that determination.

Upon review of the probative evidence of record, the Board finds that the Veteran's low back disorder does not warrant a rating in excess of 20 percent.  This is so because there were no clinical records referable to favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months such as to warrant a rating in excess of 20 percent at any time since the Veteran file his initial claim for service connection.  In fact, the September 2009 VA examiner expressly stated that there was no thoracolumbar spine ankylosis and flexion was to 60 degrees.  Additionally, it has not been reported that the Veteran has IVDS.

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the September 2009 VA examiner reported pain on motion and after repetitions, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

There are no separately compensable neurologic manifestations of the Veteran's service-connected lumbar spine disability.  Notably, the September 2009 VA examiner reported that the Veteran did not have radicular pain or any other signs or symtoms due to radiculopathy and there were no other neurologic abnormalities or findings related to his back disability (such as bowel or bladder problems).

Given the facts above, the Board finds that the Veteran's service-connected back disability does not warrant a rating in excess of 20 percent under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for low mid-low back disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

The Board has also considered whether the Veteran's back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In September 2009 and October 2010, the Veteran told the VA examiners that he was employed part-time as a para-educator.  It has not been suggested that his lumbar spine disability precludes his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 


CONTINUED ON NEXT PAGE



ORDER

Service connection for an acquired psychiatric disorder, variously claimed as PTSD, anxiety, depression, sleep difficulty, night spasms, and memory and attention problems, is denied.

Service connection for sleep apnea, including as due to PTSD, is denied.

Service connection for a disability manifested by fatigue, including as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 

A rating in excess of 20 percent for mechanical mid-low back strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


